Citation Nr: 1749016	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  09-37 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to an initial disability rating in excess of 340 percent for chronic obstructive pulmonary disease (COPD), also shown as asthma and chronic respiratory disorder.  

3.  Entitlement to a disability rating in excess of 10 percent prior to November 13, 2012; in excess of 20 percent as of November 13, 2012, and prior to March 17, 2015; and in excess of 40 percent as of March 17, 2015, for peripheral sensory neuropathy of the left foot due to frostbite residuals (left foot disability).  

4.  Entitlement to a disability rating in excess of 10 percent prior to November 13, 2012; in excess of 20 percent as of November 13, 2012, and prior to March 17, 2015; and in excess of 40 percent as of March 17, 2015, for peripheral sensory neuropathy of the right foot due to frostbite residuals (right foot disability).  


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, and again from May 1974 to May 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The psychiatric disorder and peripheral neuropathy claims were previously before the Board in October 2012, at which time they were remanded for further development.  Although the requested development for the psychiatric disorder claim was not completed, the claim is being granted in full herein, and thus any deficiency in that regard is rendered moot.  As the remaining requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its October 2012 Remand, the Board found that the Agency of Original Jurisdiction (AOJ) mischaracterized the psychiatric disorder claim as a petition to reopen based on new and material evidence.  The Board explained that, contrary to the AOJ's assertion, the Veteran's February 1992 claim of service connection for a psychiatric disorder was not denied in a May 1992 rating decision.  Rather, the May 1992 rating decision denied entitlement to non-service-connected pension.  Thus, the Board properly characterized the issue as a de novo claim of service connection for a psychiatric disorder.  However, in a February 2013 supplemental statement of the case (SSOC), the claim was once again mischaracterized as a petition to reopen based on new and material evidence.  The Board reiterates and emphasizes that the claim for an acquired psychiatric disorder was not previously denied by the 
AOJ prior to the August 2008 rating decision on appeal.  

Subsequent to the October 2012 Board Remand, a March 2013 rating decision increased the bilateral feet disability ratings from 10 to 20 percent effective November 13, 2012, and a December 2015 rating decision granted an increase from 20 to 40 percent for each foot effective March 17, 2015.  Although increased ratings were granted for the bilateral feet disabilities, the issues remained in appellate status, as the maximum schedular ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In its October 2012 Remand, the Board determined that a claim for total disability based on individual unemployability (TDIU) had been raised by the record as part and parcel of the feet increased rating claims under Rice v. Shinseki, 22 Vet. App. 447 (2009).  A December 2015 rating decision granted the claim for TDIU, effective March 17, 2015, which constituted a full grant of the benefit sought.  Accordingly, the claim is no longer in appellate status and is thus not currently before the Board.  

The Board acknowledges the March 2016 notice of disagreement (NOD) to the December 2015 rating decision.  Specifically, the Veteran claims entitlement to ratings in excess of 40 percent for the bilateral feet disabilities, earlier effective dates for the 40 percent ratings for the bilateral feet disabilities, an earlier effective date for the grant of TDIU, and an earlier effective date for the grant of basic eligibility to Dependents' Educational Assistance (DEA).  The Board notes that the claims for ratings in excess 40 percent for the bilateral feet disabilities and earlier effective dates for the 40 percent ratings for the bilateral feet disabilities are encompassed by the claims currently on appeal.  The claims for earlier effective dates for the grants of TDIU and DEA eligibility are being processed by the AOJ for issuance of a statement of the case (SOC); thus the Board does not currently have jurisdiction over those issues.  

FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include schizophrenia, had its onset in or is otherwise related to his periods of active service.  

2.  The competent and probative evidence shows pulmonary function test results of 40 to 55 percent prior to September 1, 2006.  

3.  The competent and probative evidence shows pulmonary function test results of 56 to 70 percent as of September 1, 2006.  

4.  The competent and probative evidence is at least in equipoise as to whether the Veteran's left foot disability was severe prior to March 17, 2015.  

5.  The competent and probative evidence weighs against finding complete paralysis or severe incomplete paralysis with marked muscular atrophy of the left foot as of March 17, 2015.  

6.  The competent and probative evidence is at least in equipoise as to whether the Veteran's right foot disability was severe prior to March 17, 2015.  

7.  The competent and probative evidence weighs against finding complete paralysis or severe incomplete paralysis with marked muscular atrophy of the right foot as of March 17, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial disability rating of 60 percent, but no higher, for COPD prior to September 1, 2006, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code (DC) 6604 (2016).

3.  The criteria for an initial disability rating in excess of 30 percent for COPD as of September 1, 2006, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, DC 6604.

4.  The criteria for a disability rating of 30 percent, but no higher, for a left foot disability prior to March 17, 2015, have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71, DC 5284, 4.123, 4.124, 4.124a, 
DC 8721 (2016).  

5.  The criteria for a disability rating in excess of 40 percent for a left foot disability as of March 17, 2015, have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, DC 8520.  

6.  The criteria for a disability rating of 30 percent, but no higher, for a right foot disability prior to March 17, 2015, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71, DC 5284, 4.123, 4.124, 4.124a, DC 8721.  

7.  The criteria for a disability rating in excess of 40 percent for a right foot disability as of March 17, 2015, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, DC 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for 
VA benefits.  VA sent a notice letter to the Veteran in September 2007, prior to adjudication of his feet increased rating claims.  In August 2009 the Veteran was sent a subsequent notice letter in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Veteran waived the 30-day waiting period, and an SOC was issued.  Thus, any deficiency in the September 2007 notice was cured by readjudication of the claims and the opportunity to provide subsequently argument and/or evidence.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

As the claim of service connection for an acquired psychiatric disorder is granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  

No further notice is required regarding the downstream issues of a higher initial rating for COPD as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  Additionally, the Veteran was afforded relevant VA examinations in September 1997, November 2006, September 2007, October 2010, April 2011, November 2012, and March 2015.  

The Veteran's representative has requested the engagement letter and curricula vitae (CV) for the examiner who performed the March 2015 peripheral nerves examination.  In September 2017, VA denied the request on the basis that no such documents are associated with the virtual file, as the Board neither solicits nor maintains such records.  The Veteran's representative has not established any basis for challenging the credentials of the March 2015 examiner, which the United States Court of Appeals for Veterans Claims (Court) deemed prerequisite in Nohr v. McDonald, 27 Vet. App. 124, 132 (2014).  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.").  Moreover, the Board finds that no prejudice results to the Veteran in relying on the March 2015 opinion in this instance because the opinion led to the assignment of a 40 percent rating for each foot (a 20 percent increase), 
as well as the grant of TDIU.  

In light of the foregoing, the Board will proceed to the merits of the appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including psychoses such as schizophrenia, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have been met.  

The record reflects a diagnosis of schizophrenia, paranoid type.  11/23/2012 VBMS, VA Exam, p. 2.  Thus, the Board finds competent evidence of an acquired psychiatric disorder.  

In February 2012, VA received a statement from the Veteran in which he described hearing voices during his period of active service, but declined to seek treatment because he did not want the Army to think he was sick.  The Veteran further reported that he continued to hear voices until he sought treatment in 1990, and was subsequently diagnosed with schizophrenia in 1992.  02/06/2012 VBMS, Correspondence No. 1, pp. 8-9; see also 05/07/1992 VBMS, Medical-Government.  A July 1992 treatment record reflects the Veteran's report of hearing voices prior to seeking treatment in 1990, but that he thought they were bad dreams.  05/24/2012 VBMS, VA 10-10 No. 1, p. 4.  The evidence clearly establishes mental health treatment on a continuous basis since the Veteran first sought treatment in 1990.  

In February 2012, VA received statements from the Veteran's ex-spouse and sister, in which they detail changes in the Veteran's behavior upon returning home after being discharged in May 1978.  They contend that the Veteran experienced sleep impairment and headaches, constantly paced, rarely left the house, had outbursts of rage or yelling, became isolated due to an inability to relate to others, and demonstrated paranoia.  Both stated that they noticed the changes in behavior from the time of discharge and encouraged the Veteran to seek treatment, and that the aforementioned symptoms got progressively worse until November 1982, when the Veteran experienced what they describe as a nervous breakdown and admitted to hearing voices.  02/06/2012 VBMS, Buddy Statements.  

In September 2016, VA received a letter from a private psychiatrist, who opined that it is at least as likely as not that the Veteran's schizophrenia had its onset during his period of active service, citing to the long-term chronic nature of the Veteran's chronic mental disability, his medical records, vocational reports, written lay statements, and medical literature in support of his opinion.  09/02/2016 VBMS, Medical-Non-Government, pp. 3-15.  

Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder had its onset in or is otherwise related to his period of active service.  Moreover, the Board finds that the competent and probative evidence is at least in equipoise as to whether auditory hallucinations were noted during service and whether there is post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

The Board acknowledges the November 2012 VA examiner's opinion that the Veteran's schizophrenia is not due to or caused by his military experience.  In support, the examiner cited to the Veteran's statement that he did not start having problems until the late 1980s or early 1990s.  11/23/2012 VBMS, VA Exam, p. 6.  The Veteran has submitted an affidavit specifically denying that he told the examiner his mental health issues began in the late 1980s or early 1990s, and also claiming that the examiner never asked when his symptoms began or inquired as to traumatic experiences in service.  08/14/2012.  As the examiner did not address the Veteran's lay contention that he began hearing voices in service, or the lay statements of the Veteran's ex-spouse and sister, the Board assigns the opinion little probative weight.  Furthermore, as the disability in question is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection may be established solely on the basis of continuity of symptomatology.  Walker, 708 F.3d at 1338.  Hence, any doubt on this material issue is resolved in the Veteran's favor and the claim is granted.

III.  Initial Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran contends he is entitled to an initial disability rating in excess of 
30 percent for COPD, evaluated under Diagnostic Code 6604.  

Under Diagnostic Code 6604, Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56- to 65-percent predicted warrants a 30 percent disability rating.  
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), warrants a 60 percent rating.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, warrants a 100 percent rating.  38 C.F.R. § 4.97, DC 6604.  

The record reflects a diagnosis of bronchitis.  The rating criteria for chronic bronchitis, evaluated under Diagnostic Code 6600, are identical to the rating criteria for COPD.  38 C.F.R. § 4.97, DC 6600.  

The Veteran's service connected respiratory disability is also described as asthma.  Bronchial asthma is rated under Diagnostic Code 6602.  Under Diagnostic Code 6602, FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication warrants a 30 percent disability rating.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenternal) corticosteroids, warrants a 60 percent rating.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenternal) high dose corticosteroids or immuno-suppressive medications, warrants a 100 percent rating.  38 C.F.R. § 4.97, DC 6602.

When evaluating based on pulmonary function tests (PFTs), post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96(d)(6).  


A.  Prior to September 1, 2006

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating of 60 percent, but no higher, for COPD prior to September 1, 2006, is warranted.  

A September 1997 PFT shows FEV-1 of 76 percent predicted, FEV-1/FVC of 
67 percent, and DLCO of 130 percent predicted.  09/15/1997 VBMS, Medical-Government No. 2, p. 91.  A December 1999 PFT shows FEV-1 of 55 percent predicted and FEV-1/FVC of 71 percent.  04/30/1999 VBMS, Medical-Government No. 1, p. 5.  A January 2000 PFT shows FEV-1 of 56 percent predicted, FEV-1/FVC of 48 percent, and DLCO of 118 percent predicted.  04/30/1999 VBMS, Medical-Government No. 2, pp. 6-7.  Maximum exercise capacity testing does not appear to have been completed.  As PFT results are of record, the Board will rely on those to rate the service-connected COPD.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the pulmonary function test results demonstrate 40 to 55 percent functioning prior to September 1, 2006.  

A 100 percent rating is not warranted for COPD because there is no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure prior to September 1, 2006.  A September 1997 
VA examination reflects a finding of no cor pulmonale, and the examiner noted the results of a chest x-ray to be essentially normal.  09/04/1997 VBMS, VA Exam.  In December 2005, a VA cardiologist reviewed the results of an electrocardiogram and found no evidence of serious abnormalities.  12/27/2007 VBMS, Medical-Government No. 1, p. 125.  Accordingly, the Board finds that the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating prior to September 1, 2006.  See 38 C.F.R. § 4.97, DC 6604.  

As previously noted, the rating criteria for COPD and chronic bronchitis are identical; thus, a higher rating cannot be awarded under Diagnostic Code 6600.  38 C.F.R. § 4.97, DCs 6600, 6604.  Nor can a higher rating be assigned under Diagnostic Code 6602 for bronchial asthma, as the record does not demonstrate more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, DC 6602.  The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under a diagnostic code other than Diagnostic Code 6604.  

B.  As of September 1, 2006

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 
30 percent for COPD as of September 1, 2006, is not warranted.  

A September 1, 2006 PFT demonstrates FEV-1 of 62 percent predicted, 
FEV-1/FVC of 67 percent, and DLCO of 87 percent predicted.  11/02/2006 VBMS, VA Exam, p. 2.  An October 2010 PFT shows FEV-1 of 66 percent predicted and FEV-1/FVC of 66 percent.  10/27/2010 VBMS, VA Exam, p. 2.  Maximum exercise capacity testing does not appear to have been completed.  Accordingly, the Board finds that the competent and probative evidence preponderates in favor of finding pulmonary function test results between 56 and 70 percent as of September 1, 2006.  

After considering the Veteran's report of respiratory symptoms and PFT results, the October 2010 VA examiner concluded that the Veteran has a moderate obstructive lung defect.  10/27/2010 VBMS, VA Exam, p. 2.  In August 2012, VA received a letter from Dr. P.N.G., who noted symptoms such as moderate dyspnea and a prolonged expiratory phase, and concluded that there were obvious signs and symptoms of advanced COPD.  Dr. P.N.G. did not cite to PFT results in support of his conclusion, nor did he opine that the PFT results are not a valid indication of respiratory functional impairment in this case.  08/14/2012 VBMS, Medical-Non-Government No. 1, pp. 4-5.  As PFT results are of record, the Board will rely on those to rate the service-connected COPD.  See 38 C.F.R. § 4.96(d)(3).  

Furthermore, there is no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure as of September 1, 2006.  A November 2006 VA examination reflects that the Veteran is not receiving outpatient oxygen therapy.  11/02/2006 VBMS, VA Exam, p. 2.  A June 2007 radiology report revealed normal cardiac silhouette and pulmonary vasculature, and no radiographic signs of acute pulmonary disease.  12/28/2007 VBMS, Medical-Government, p. 31.  An August 2007 radiology report revealed no congestive heart failure.  Id. at 48.  A July 2009 radiology report also indicated no congestive heart failure.  07/16/2009 VBMS, Medical-Government No. 6, p. 1.  In October 2010, a VA examiner found no evidence of congestive heart failure, pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy.  10/27/2010 VBMS, VA Exam, pp. 2-3.  Accordingly, the Board finds that the Veteran's disability picture does not more nearly approximate a 100 percent rating as of September 1, 2006.  See 38 C.F.R. § 4.97, DC 6604.  

As previously noted, the rating criteria for COPD and chronic bronchitis are identical; thus, a higher rating cannot be awarded under Diagnostic Code 6600.  38 C.F.R. § 4.97, DCs 6600, 6604.  Nor can a higher rating be assigned under Diagnostic Code 6602 for bronchial asthma.  Although the Veteran reports using an inhaler daily, the record does not demonstrate at least monthly visits to a physician for required care of exacerbations, or; intermittent courses of systemic corticosteroids.  See 38 C.F.R. § 4.97, DC 6602.  The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under a diagnostic code other than Diagnostic Code 6604.  

C.  Extraschedular

The Board had also considered whether an extraschedular rating is warranted for the service-connected COPD during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, 
to the exceptional case where the schedular ratings are found to be inadequate, the Director, Compensation Service (Director), upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Director to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  
In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The Board acknowledges the Veteran's occasional reports of symptoms such as shortness of breath, labored breathing, wheezing, and cough, 
as well their resulting functional impairment, to include sleep disturbance and a limited ability to walk long distances and climb stairs.  However, these are all common symptoms of respiratory disorders and do not present such an exceptional disability picture that the available schedular ratings for COPD are inadequate.  Sections 4.96 and 4.97 identify specific instances when PFTs are not adequate to evaluate COPD, such as when the record demonstrates pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of acute respiratory failure, and when outpatient oxygen therapy is required.  38 C.F.R. §§ 4.96(d), 4.97, DCs 6604.  The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties due to COPD.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding symptoms associated with COPD and resulting difficulties that are not contemplated by the rating schedule.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding such an exceptional disability picture as to render the schedular criteria inadequate.  

Although a finding that the schedular criteria are adequate to assess the Veteran's COPD renders additional extraschedular analysis unnecessary, the Board will nevertheless address the second Thun element-i.e., whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  

The evidence does not support a finding that the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Initially, the Board notes that there are no records of hospitalization due to COPD during the period on appeal.  Second, the Veteran has been unemployed since 1992 and has been in receipt of Social Security Agency disability benefits since 1994 based on unemployability due do a psychiatric disorder.  Additionally, the evidence does not support finding that the Veteran's seemingly mild COPD symptoms would have resulted in marked interference with employment.  For example, in November 2006, the Veteran denied any hospitalizations or bed bound episodes in the preceding 12 months due to breathing difficulties.  11/02/2006 VBMS, VA Exam, p. 2.  In October 2010, the Veteran denied exacerbations of his respiratory disorder in the past year.  10/27/2010 VBMS, VA Exam.  The Veteran also has repeatedly stated that his breathing difficulties are alleviated by use of his inhaler.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's COPD results in marked interference with employment or frequent hospitalizations.  

Comparing the Veteran's disability level and symptomatology of COPD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with COPD, the Board finds that the criteria for referral for assignment of an extraschedular rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  Non-Initial Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

A.  Prior to March 17, 2015

The Veteran contends that he is entitled to disability ratings in excess of 10 percent prior to November 13, 2012; and in excess of 20 percent as of November 13, 2012, and prior to March 17, 2015, evaluated under Diagnostic Code 8721 for neuralgia of the external popliteal (common peroneal) nerve.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. §§ 4.123, 4.124, and 4.124a.  For paralysis of the external popliteal nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis evidenced by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, abduction weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  Id.  

Diagnostic Code 5284 applies to non-specified feet disabilities and provides for a 10 percent rating for a moderate injury, 20 percent for a moderately severe injury, and 30 percent for a severe injury.  38 C.F.R. § 4.71a, DC 5284.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating of 30 percent, but no higher, for bilateral feet disabilities prior to March 17, 2015, is warranted.  

In June 2007, the Veteran advised VA that he was having pain and numbness in his toes.  06/19/2007 VBMS, VA 119.  

In a September 2007 VA examination, the Veteran reported feet sensitivity, swelling, tingling, numbness, pain, and feelings of coldness, and an inability to stand or walk for long periods of time.  The examiner noted painful motion, fatigability, weakness, and lack of endurance.  The Veteran reported flare ups occurring once or twice per year, and lasting one to two days, during which he is unable to walk.  The examination indicates that the Veteran's feet disabilities prevent standing for more than a few minutes or walking more than a few yards.  The examiner noted that the Veteran had an antalgic gait with a slight lean forward and used corrective shoes with an orthotic insert.  The examiner found no evidence of instability or muscle atrophy and noted muscle functions to be intact and a normal reflex examination.  There was tenderness upon palpation of the medial tubercle right heel.  The sensory examination revealed normal functioning in response to vibration and pain, but sensory function was absent in response to light touch.  The examination reflected moderate to severe effects on most of the Veteran's activities of daily living due to the feet injuries.  09/25/2007 VBMS, 
VA Exam.  

An April 2011 VA examination reflects the Veteran's report of being unable to stand more than five minutes at a time or walk more than a few yards due to foot pain.  The examiner noted stiffness, numbness, pain, weakness, fatigue, and decreased strength; decreased sensation to vibration, pain, and light touch; total paralysis of great toe extension on both feet; and an antalgic gait.  The examination indicates normal muscle tone with no muscle atrophy.  The examination reflected moderate to severe effects on most of the Veteran's activities of daily living due to the feet disabilities.  04/21/2007 VBMS, VA Exam.  

In November 2012, a VA examiner found there to be moderate incomplete paralysis of peripheral nerves related to the bilateral feet disabilities, with the functional impact being no prolonged walking or standing.  There was moderate intermittent pain, paresthesias (and/or dysesthesias), and severe numbness of the bilateral lower extremities.  The examiner noted that the sciatic nerve is not affected.  The examination indicated no muscle atrophy.  11/23/2012 VBMS, VA Exam.  

Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran had severe bilateral foot disabilities prior to March 17, 2015, warranting a 30 percent rating for each foot under Diagnostic Code 5284.  38 C.F.R. § 4.71a, DC 5284; Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (stating that distinct, diagnosed foot conditions not explicitly listed in the rating schedule may be rated by analogy under DC 5284).  In particular, the Board acknowledges the Veteran's reports of an inability to stand for more than five minutes or walk more than a few yards, and the resulting moderate to severe functional impact on his daily activities.  

A 40 percent rating is not warranted under Diagnostic Code 5284, as the evidence does not show actual loss of use of either foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.  

The Board notes that a higher rating is not available under Diagnostic Code 8721 for neuralgia of the external popliteal nerve, as the maximum rating available is equal to moderate incomplete paralysis, or 20 percent.  See 38 C.F.R. § 4.124.  Nor can a higher rating be assigned under Diagnostics Code 8521 or 8621, as the record does not demonstrate complete paralysis or neuritis of the external popliteal nerve.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under a diagnostic code other than Diagnostic Code 5284.  

B.  As of March 17, 2015

The Veteran contends that he is entitled to ratings in excess of the currently assigned 40 percent evaluation as of March 17, 2015, for bilateral feet disabilities, evaluated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  For paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis.  
A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  38 C.F.R. § 4.124a, 
DC 8520.  

A rating in excess of 40 percent for the feet disabilities is not warranted because the evidence does not demonstrate marked muscular atrophy or complete paralysis of the sciatic nerve.  In March 2015, a VA examiner found moderately severe incomplete paralysis.  The examination indicates no muscle atrophy, and hypoactive reflexes in both ankles.  03/25/2015 VBMS, C&P Exam.  The evidence does not demonstrate that there is no possible active movement below the knee and weakened or lost flexion of the knee during the period on appeal.  Accordingly, 
the Board finds that the weight of the competent and probative evidence is against finding severe incomplete paralysis with marked muscular atrophy or complete paralysis of the sciatic nerve.  

A higher rating is not available under Diagnostic Code 8620 for neuritis of the sciatic nerve, as the evidence does not demonstrate loss of reflexes or muscle atrophy; thus, the maximum rating that can be assigned is for moderately severe incomplete paralysis, or 40 percent.  See 38 C.F.R. § 4.123; 4.124a, DC 8520.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under a diagnostic code other than Diagnostic Code 8520.  

V.  Johnson v. McDonald

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is granted.  

An initial disability rating of 60 percent, but no higher, for COPD, also shown as asthma and chronic respiratory disorder, prior to September 1, 2006, is granted.  

An initial disability rating in excess of 30 percent for COPD, also shown as asthma and chronic respiratory disorder, as of September 1, 2006, is denied.  

A disability rating of 30 percent, but no higher, for a left foot disability prior to March 17, 2015, is granted.  

A disability rating in excess of 40 percent for a left foot disability as of March 17, 2015, is denied.  

A disability rating of 30 percent, but no higher, for a right foot disability prior to March 17, 2015, is granted.  

A disability rating in excess of 40 percent for a right foot disability as of March 17, 2015, is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


